SHEPARD, Chief Justice.

ORDER SUSPENDING THE RESPONDENT PENDING PROSECUTION

On November 18, 1996, the Indiana Supreme Court Disciplinary Commission filed a Verified Complaint for Disciplinary Action against the respondent, therein alleging that the respondent engaged in various violations of the Rules of Professional Conduct for Attorneys at Law. On March 31, 1997, this Court issued an Order rejecting the respondent’s Verification of Resignation in this ease and directing him to show cause, within 21 days of the date of the certified or registered mailing of the Order, why he should not be suspended from the practice of law pending final resolution of this case.
And this Court, being duly advised, now finds that the respondent has failed to demonstrate why he should not be suspended from the practice of law in this state pending final resolution of the disciplinary charges pending against him. Accordingly, we find that the respondent should be suspended from the practice of law, effective immediately-
IT IS, THEREFORE, ORDERED that the respondent, Floyd Allen Tew, Jr., is hereby suspended from the practice of law in this state, effective immediately, pending final resolution of this disciplinary action or further Order of this Court.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all parties as indicated by Ind.Admission and Discipline Rule 23(3)(d).
DONE at Indianapolis, Indiana, this 30th day of May, 1997.
All Justices concur.